PER CURIAM.
This is the second appeal in this case wherein appellant charges appellee with usury. For a statement of the facts and issues, see our prior opinion, I. R. E. Financial Corporation v. Cassel, 335 So.2d 598 (Fla.3d DCA 1976).
We have carefully considered the points on appeal in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been made to appear. See Plapinger v. Eckerd’s Silver Star, Inc., 360 So.2d 445 (Fla.3d DCA 1978), cert. denied 366 So.2d 883 (Fla.1979); Dixon v. Sharp, 276 So.2d 817 (Fla.1973); Mid State Homes, Inc. v. Staines, 161 So.2d 569 (Fla.2d DCA), cert. denied 166 So.2d 594 (Fla.1964); Indian Lake Estates, Inc. v. Special Investments, Inc., 154 So.2d 883, 890 (Fla.2d DCA 1963); Davidson v. Davis, 59 Fla. 476, 52 So. 139 (Fla.1910).
Affirmed.